Citation Nr: 0413214	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  04 12 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

By letter dated in April 2003, the Regional Office (RO) 
informed the veteran that his claim for a separate 10 percent 
rating for tinnitus in each ear was denied.  The veteran 
subsequently perfected an appeal to the Board of Veterans' 
Appeals (Board).


FINDINGS OF FACT

1.  Service connection is in effect for tinnitus, evaluated 
as 10 percent disabling.

2.  The 10 percent evaluation currently in effect represents 
the maximum schedular evaluation available for service-
connected tinnitus.

3.  There has been no claim, nor demonstration, of an 
exceptional or unusual tinnitus disability picture, such as 
marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.


CONCLUSION OF LAW

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include a separate 10 percent rating for each 
ear, is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (as in effect 
prior to, and from, June 13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2002).  In this regard, VA will 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000). See 38 U.S.C.A. § 5103A.

Under 38 U.S.C. § 5103(a), the Department of Veterans 
Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the 
claim, as entitlement to separate ratings is barred by 
current Diagnostic Code (DC) 6260 and by the previous 
versions of DC 6260 as interpreted by a precedent 
opinion of the General Counsel that is binding on all 
Department officials and employees.  VAOPGCPREC 2-2004.  
No other basis for an increased rating has been set 
forth in this appeal.

Factual background

The veteran submitted a claim for service connection for 
hearing loss in August 2001.

Private medical records, received in 2002, disclose that the 
veteran was seen in September 1995 for hearing problems.  It 
was indicated that he had a slowly progressive hearing loss 
over the last several years.  It was also reported that he 
had tinnitus, and he stated that he had had it for many 
years.  He maintained that he could not tell if it was louder 
on the left or the right.  Following an examination, the 
impression was mild to moderately severe hearing loss in the 
ears, somewhat worse on the left than the right.  

The veteran was afforded an audiometric examination by the 
Department of Veterans Affairs (VA) in May 2002.  He related 
that he had bilateral tinnitus.  It was indicated that he was 
a pilot in service and that he had post-service noise 
exposure when hunting.  The diagnosis was bilateral mild to 
severe sensorineural hearing loss.

In a statement dated in May 2002, the Chief of the VA 
Audiology clinic noted the veteran's history that revealed 
noise exposure in service as a pilot, as well as noise 
exposure other than when he was in service from hunting.  It 
was concluded that the most likely etiology for the veteran's 
hearing loss and tinnitus was his noise exposure in service.  

By rating decision dated in May 2002, the RO, in pertinent 
part, granted service connection for tinnitus, and assigned a 
10 percent evaluation pursuant to Diagnostic Code 6260.  

The veteran submitted a claim for a 10 percent evaluation for 
tinnitus in each ear in March 2003.

Analysis 

The veteran asserts that a 10 percent evaluation should be 
assigned for tinnitus in each ear.  

Prior to 1999, the Schedule for Rating Disabilities, 38 
C.F.R. Part 4, authorized a 10 percent disability rating for 
persistent tinnitus that was the result of a head injury, 
concussion or acoustic trauma.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).  At that time, manifestations of 
tinnitus resulting from some other etiology could be rated in 
association with the underlying cause under the appropriate 
diagnostic code.  In 1999, the Rating Schedule was amended 
[64 Fed. Reg. 25,202, 25, 210 (1999)] to provide service 
connection for "recurrent tinnitus," regardless of its 
etiology.  38 C.F.R. § 4.87, Diagnostic Code 6260.  That 
amendment contained a note instructing raters that "a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Codes 6100, 6200, 6204, or other 
Diagnostic Codes, except when tinnitus supports an evaluation 
under one of those diagnostic codes."  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  Notably, neither version contained any 
language suggesting that a separate rating could be awarded 
for tinnitus in each ear.  Nor did any other rating schedule 
provision in effect prior to or after 1999 suggest that such 
separate ratings could be awarded.  

In a recent notice of proposed rulemaking concerning the 
Rating Schedule provision governing tinnitus [67 Fed. Reg. 
59,033 (2002)], the VA discussed the nature of tinnitus.  As 
that notice of proposed rulemaking made clear, the perception 
of noise is the disability identified in true tinnitus, and 
the source of the perceived noise is not in either or both 
ears.  Simply put, the undifferentiated nature of the source 
of the noise that is tinnitus is the primary basis for the 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.
 
On May 14, 2003, the VA published a final rule.  68 Fed. Reg. 
25,822 - 25,823 (May 14, 2003).  That rule added a note to 
Diagnostic Code 6260 directing raters to "[a]ssign only a 
single evaluation for recurrent tinnitus, whether the sound 
is perceived in one ear, both ears, or in the head."  The 
intended effect of that action was to codify current standard 
VA practice by specifying that recurrent tinnitus was to be 
assigned only a single 10 percent evaluation, whether it was 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.  Significantly, the note added to 
Diagnostic Code 6260 by the 2003 amendment reflected the 
rule, stated in 38 C.F.R. § 4.14 (2003), that disability 
resulting from tinnitus cannot be rated simultaneously under 
more than one diagnostic code.  

The veteran's representative argues that since the note to 
Diagnostic Code 6260 was added after the claim was received, 
the Board must apply the law in effect prior to June 2003, 
which did not expressly prohibit the assignment of separate 
ratings.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In Karnas, the United States Court of Appeals for Veterans 
Claims (Court) held that, where a law or regulation changes 
during the pendency of a claim or appeal, the Board must 
apply the version of the law that is more favorable to the 
claimant.  In Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir.2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) expressly overruled the Court's 
holding in Karnas to the extent that decision allowed the 
retroactive application of a statute or regulation, where the 
statute or regulation did not expressly provide for 
retroactive application.  Although the representative asserts 
that the holding in Kuzma applies only to application of the 
VCAA, the Federal Circuit's decisions leading up to the 
decision in Kuzma clearly show that it was the intent of the 
Federal Circuit to overrule the holding in Karnas as it might 
be applied to any change in a statute or regulation.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The VA's Office of the General Counsel concluded that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999 [the date of the 
revision of schedular criteria governing the evaluation of 
service-connected ear disorders], and as amended as of that 
date, authorizes only a single 10 percent disability rating 
for tinnitus, regardless of whether that tinnitus is 
perceived as unilateral, bilateral, or in the head.  The 
General Counsel further concluded that separate ratings for 
tinnitus for each ear may not be assigned under Diagnostic 
Code 6260, or, for that matter, any other diagnostic code.  
It was also indicated that the amendment did not involve a 
substantive change to the Diagnostic Code.  It merely 
restated in more explicit terms the rule reflected in prior 
VA regulations that only a single 10 percent rating for 
tinnitus is authorized regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  
VAOPGCPREC 2-2003.  Precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000); 
38 C.F.R. § 19.5 (2003).  

Finally, the veteran argues that, pursuant to the provisions 
of 38 C.F.R. § 4.25(b) (2003), he is entitled to separate 
10 percent evaluations for tinnitus in each ear.  In 
pertinent part, that regulation states that, "except as 
otherwise provided in (the rating) schedule, disabilities 
arising from a single disease entity, e.g., arthritis, 
multiple sclerosis, cerebral vascular accident, etc., are to 
be rated separately, as are all other disabling conditions, 
if any.  To the veteran's mind, he suffers from 
bilateral "disability" arising from a single disease entity, 
for which he is entitled to separate compensable evaluations.
 
In Wanner v. Principi, 17 Vet. App. 4 (2003), the Board was 
instructed that, in cases involving an increased evaluation 
for service-connected tinnitus, the provisions of 38 C.F.R. 
§ 4.25(b) must be discussed.  However, the Court did not 
reach the issue of whether a rating in excess of 10 percent 
could be provided for bilateral tinnitus.  In any case, the 
Wanner decision predated the aforementioned opinion of the 
General Counsel specifically prohibiting the assignment of 
greater than a 10 percent evaluation for service-connected 
tinnitus.  That opinion is binding on the Board.  
Significantly, it is currently "otherwise provided in the 
rating schedule" that only a single 10 percent evaluation for 
recurrent tinnitus is to be assigned, whether the sound is 
perceived in one ear, both ears, or in the head.  38 C.F.R. 
Part 4, Code 6260, Note (2) (2003).  
 
In light of the aforementioned, the Board is of the opinion 
that an increased rating, which is to say, separate 
compensable evaluation for tinnitus in each ear is not 
warranted.  In point of fact, pursuant to applicable law and 
regulation, a greater than 10 percent schedular evaluation 
for service-connected tinnitus is prohibited, whether the 
claim in question was filed prior to or after June 10, 1999, 
and whether the tinnitus in question is present in one ear, 
both ears, or somewhere in the head.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  

In a case such as this, where the law, and not the facts, is 
dispositive, the claim should be denied due to a lack of 
legal entitlement under the law.  Accordingly, the claim for 
an evaluation in excess of 10 percent for service-connected 
tinnitus, to include separate compensable evaluations for 
each ear, is denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



